                       IN THE UNITED STATES DISTRICT COl!RT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


     SUSAN WEIKEL,                                            CIVIL ACTION

                               Plaintiff,

                          V.                                  ;-.:o. 18-4474

     PYRAMID HEAL TH CARE, INC.,
                                                                                      FILED
                               Defendant.                                             DEC 2 7 2019
                                                                                   KATE SAP.KMAN, C1trl<
                                                                                 By             ::.L:;;. C!.;;k
                                            MEMORANDUM

ROBERT F. KELLY, Sr. J.                                              DECEMBER~7              '2019

         Plaintiff Susan Weikel ("Weikel") brings this action against Defendant Pyramid

Healthcare, Inc. ("Pyramid") alleging violations of the Americans with Disabilities Act

("ADA"), 42 U.S.C. §§ 12101 et seq and the Family and Medical Leave Act ("FMLA"), 29

U.S.C. §§,et seq.

         Presently before the Court is Pyramid's .'.\!lotion for Summary Judgment. Weikel filed a

Response in Opposition and Pyramid filed a Reply Briefin Further Support. For the reasons

noted below, Pyramid's Motion is granted.

I.       BACKGROL'ND

           Weikel began working at Pyramid in or around October 2012. (Compl.      fl 11.)
Sometime in or around February 2014, Weikel reported to work under the influence of alcohol

and was found to be in possession of alcohol on Pyramid's premises. (Def.'s Br. in Supp. Mot.

Summ. J. 1.) This incident alerted Pyramid that Weikel suffered from alcoholism. (Pl.'s Mem.

Law in Opp'n 3.) Shortly after the 2014 incident, Weikel entered into a Last Chance Agreement

with Pyramid, which required her to seek treatment for her alcoholism and provided her \vith
notice that any further violation of the drug and alcohol policy would result in her termination.

(Id)

        Thereafter, Weikel's employment was relatively uneventful for the next few years.

(Def.'s Br. in Supp. Mot. Summ. J. I.) However, in November 2016, Weikel suffered a relapse.

(Pl.'s Mem. Law in Opp'n 3.) Specifically, on Friday, November 11, 2016, Weikel called her

immediate supervisor, Brenda Noel ("Noel"), to report that she would not be at work that day

due to a stomach virus. (Def.'s Br. in Supp. Mot. Summ. J. I.) Then, the following Monday,

November 14, 2016, Weikel sent multiple text messages to Noel stating that she would not be at

work because she had been in a car accident. (Id at 2.) Pyramid then learned, on Tuesday,

November 15, 2016, through Weikel's ex-boyfriend and family members, that Weikel had

relapsed and was being transported to the hospital as she had been on a several-day drinking

binge. (Id; Pl.'s Mem. Law in Opp'n 4.)

       Following her discharge from the hospital, Weikel informed Pyramid in a statement that

she would be checking into an in-patient treatment facility to begin rehabilitation. (Pl.'s .'.Vlem.

Law in Opp'n 5.) Weikel also admitted that her absences on November 11 and 14, 2016 were

due to alcohol use and that she had lied to Noel. (Id; Def.'s Br. in Supp . .'.Vlot. Summ. J. 2.)

Pyramid decided to terminate Weikel due to her breach of Pyramid's Disciplinary Review

Process Policy for lying to her supervisor, as well as her violation of the 2014 Last Chance

Agreement. (Def. 's Br. in Supp. Mot. Summ. J. 2.)

        Weikel exhausted her administrative remedies and received a Notice of Right to Sue from

the EEOC on July 24, 2018. (Comp!.      er~   4-5.) She then filed suit in this Court on October 18,

2018, alleging ADA and FMLA violations in Counts I and II, respectively. Pyramid now moves

for summary judgment.




                                                     2
II.     LEGALSTANDARD

        Federal Rule of Civil Procedure 56(a) states that summary judgment is proper "if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled

to judgment as a matter of law." Fed. R. Civ. P. 56(a). The Court asks "whether the evidence

presents a sufficient disagreement to require submission to the jury or whether ... one party

must prevail as a matter oflaw." Anderson v. Liberty Lobby, Inc, 477 U.S. 242, 251-52 (1986).

The moving party has the initial burden of informing the court of the basis for the motion and

identifying those portions of the record that demonstrate the absence of a genuine dispute of

material fact. Celotex Corp. v. Catrett, 4 77 U.S. 317, 323 ( 1986 ). "A fact is material if it could

affect the outcome of the suit after applying the substantive law. Further, a dispute over a

material fact must be ·genuine,' i.e., the evidence must be such 'that a reasonable jury could

return a verdict in favor of the non-moving party.'" Compton v Nat'/ League of Prof'! Baseball

Clubs, 995 F. Supp. 554, 561 n.14 (E.D. Pa. 1998) (quoting Liberty Lobby, 477 U.S. at 255).

       Summary judgment must be granted "against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party's case, and on which that

party will bear the burden of proof at trial." Celotex, 4 77 U.S. at 322. Once the moving party

has produced evidence in support of summary judgment, the non-moving party must go beyond

the allegations set forth in its pleadings and counter with evidence that presents "specific facts

showing that there is a genuine issue for trial." See Big Apple BMW. Inc. v BMW of N Am.

Inc., 974 F.2d 1358, 1362-63 (3d Cir. 1992).    --~ore   than a mere scintilla of evidence in its

favor" must be presented by the non-moving party in order to overcome a summary judgment

motion. Tziatzios v United States, 164 F.R.D. 410, 411-12 (E.D. Pa. 1996). If the court




                                                  3
determines there are no genuine disputes of material fact, then summary judgment will be

granted. Celotex, 477   u.S. at 322.
IV.     DISCUSSION

        A.      Weikel's ADA Claims in Count I Fail

        Weikel brings three violations of the ADA. First, she alleges that Pyramid discriminated

against her because of her alcoholism, which is a recognized disability. Second, she argues that

Pyramid failed to provide available, reasonable accommodations for her disability. Third, she

claims that Pyramid retaliated against her because she engaged in protected activity under the

ADA. We address these assertions in this order.

                1.      Weikel's Disability Discrimination Claim Fails

        ADA discrimination cases are analyzed under the well-known, burden-shifting

framework detailed in McDonnel Douglas Corp. v Green, 411 U.S. 792 (1973). "In order to

make out a prima facie case of disability discrimination under the ADA, [the plaintiff] must

establish that she (1) has a 'disability,' (2) is a 'qualified individual,' and (3) has suffered an

adverse employment action because of that disability." Turner v. Hershey Chocolate US., 440

F.3d 604, 611 (3d Cir. 2006); see also Gaul v. Lucent Techs., Inc., 134 F.3d 576, 580 (3d Cir.

1998). If successful, the burden shifts to the employer to articulate some legitimate, non-

discriminatory reason for its decision. See McDonnell Douglas, 411 G.S. at 802. The burden

then shifts back to the plaintiff to show that the employer's stated reason for termination was

merely a pretext for unlawful discrimination. See id

        Pyramid does not dispute that Weikel' s alcoholism is a protected disability under the

ADA and that Weikel was otherwise qualified for her position. (Def. 's Br. in Supp. Mot. Summ.

J. 5.) However, Pyramid argues that while Weikel's status as an alcoholic is protected, the ADA




                                                   4
does not shield her from the current use of alcohol and any related consequences. See Salley v.

Circuit City Stores, Inc., 160 F.3d 977, 980 n.2 (3d Cir. 1998) ("[Tjhe ADA ensures that current

use, even if it is a natural consequence of an addiction disability, may be grounds for termination

under the ADA."); Mararri v. WCI Steel. Inc., 130 F.3d 1180, 1182 (6th Cir. 1997) (citing

Maddox v. Univ of Tenn., 62 F.3d 843 (6th Cir. 1995)) (finding it appropriate to distinguish

between a discharge on the basis of misconduct and a discharge on the basis of a disability, such

as alcoholism).

        Pyramid argues that Weikel was terminated because she lied to her supervisor, Noel,

about her absences on November 11and14, 2016. (Def.'s Br. in Supp. Mot. Summ. J. 6-7.)

These lies, which are not disputed by Weikel, are in violation of Pyramid's Disciplinary Review

Process Policy and Weikel's Last Chance Agreement, thus Pyramid contends that it is not illegal

to terminate Weikel' s employment. 1 (Id.)

        Contrarily, in her attempt to establish a prima facie case and that Pyramid's proffered

reason for termination was pretextual, Weikel makes a myriad of half-arguments. Recounting

them briefly, she states that: (I) Pyramid's own termination letter shows that Pyramid terminated

her for relapsing and her history of alcoholism, (Pl. 's Mem. Law in Opp 'n IO); (2) Pyramid cites

inapposite caselaw because its cited cases concern employees that were intoxicated while at




1
 At various points in her briefing, Weikel attempts to dispute the fact that she lied to Noel. (Pl. 's Mem. Law m
Opp'n 11, 20, 24.) However, during Weikel's deposition, she stated that she had no recollection of contacting Noel
on either November 11 or 14, 2016. (Def.'s Mot. Summ J., Ex. A , Weikel Deposition, 21.18 21 :24; 22 3-7 .) She
continued to admit that if she had informed Noel that she had a stomach flu or was mvolved in or witnessed a car
accident, 1t "would have been not accurate." (Id at 33 18-34.3 ) Clearly, providing inaccurate statements to your
supervisor is considered "lying."
         Weikel disputes the allegations that she hed "based on no less than [Pyramid's] own characterization of
[Weikel's] messages as merely 'bizarre' and 'not coherent "' (Pl 's Mem Law in Opp'n 24.) We fmd this argument
mentless, because lying is lymg, regardless of whether the person lymg is actually good at lying. Therefore, based
on her own admission above, it 1s undisputed that Weikel lied to r-.<oel.


                                                        5
work, (Id at 11.); and (3) "lying and absenteeism due to alcohol abuse" are not conditions that

appear in Weikel's Last Chance Agreement, (Id at 12.).

          These arguments are unconvincing. First, the termination letter, as quoted by Weikel,

states:

                 [T]he company has been investigating an incident concerning a
                 violation of the company's Disciplinary Review Process Policy in
                 that you were absent from work for four consecutive days because
                 of a relapse of alcohol abuse. You were previously rehabilitated
                 by the company for a similar alcohol abuse problem previously.

                 As a result of our investigation into this incident, the company has
                 determined that, based on your own admission of relapsing, you
                 have violated the company's Disciplinary Review Process Policy.

(Pl.'s Ex. E., Termination Letter (emphasis added by Weikel).)

          Though not included by Weikel, the termination letter indicates that Weikel was placed

on disciplinary suspension on November 16, 2016, the day after Pyramid was informed that

Weikel had missed work because she had suffered a relapse, instead of the false reasons she had

initially given. (Termination Letter.) This is all consistent with Pyramid's argument that it

terminated Weikel because she had lied. The termination letter specifically says that Weikel

violated the Disciplinary Review Process Policy "based on (her] own admission of relapsing,"

not because she relapsed. Clearly, Pyramid had found out, from others, as well as Weikel, that

she had lied about the reasons for missing work and, thus, violated the Disciplinary Review

Process Policy. Therefore, we find Weikel's argument concerning the termination letter to be

wrong.

          Weikel's second argument that Pyramid's cited caselaw is inapplicable is also incorrect.

In particular, Weikel attempts to draw factual distinctions between the present case and Mararrz,

Salley, and Vannoy v. FRB of Richmond, 827 F.3d 296 (4th Cir. 2016 ). In Mararri, an employee




                                                  6
was terminated following a failed a drug and alcohol test that was mandated under his previous

last chance agreement. I 30 F.3d at I I 81. In Salley, the employee reported to work under the

influence of drugs and proceeded to do drugs with a subordinate. I 60 F.3d at 981. In Vannoy,

an employee was terminated for failing to cooperate with a performance improvement plan after

disappearing for several days. 827 F.3d at 300.

       It's unclear why Weikel finds these factual differences pertinent. The common core of

these cases states that an employee's status as an alcoholic is not a shield against her conduct,

even conduct attributed to alcoholism, that violates the policies of the employer or a last chance

agreement. See Vannoy, 827 F.3d at 305 ("[T]he ADA does not require an employer to simply

ignore an employee's blatant and persistent miscoundct, even where the behavior is potentially

tied to a medical condition."); Salley, 160 F.3d at 981 ("The holding that drug-related

misconduct is a legitimate, non-discriminatory reason for termination is supported by [the ADA],

under which an employer may hold an alcoholic or drug-dependent employee 'to the same

qualification standards for employment or job performance and behavior that such entity holds

other employees, even if any unsatisfactory performance or behavior is related to the drug use or

alcoholism of such employee."'); Mararri, I 30 F.3d at 1182 ("[W]hile the ADA 'protects an

individual's status as an alcoholic,' merely being an alcoholic does not insulate one from the

consequences of one's actions."). Clearly, the specific factual background of the cases cited by

Pyramid are immaterial. What is material, however, is that Pyramid was well within the legal

structure of the ADA to terminate Weikel for lying, as this conduct is not protected under the

ADA.

       Finally, Weikel argues that "lying and absenteeism due to alcohol abuse" are not

prohibited by the Last Chance Agreement. (Pl. 's Mem. Law in Opp'n I 0.) While we find this




                                                  7
argument to be particularly ridiculous, we note that Last Chance Agreement contains four

provisions, including that "[ t ]he company will not tolerate any further violations of its drug and

alcohol policy by [Weikel]" and "[f]urther violation of company policies will result in immediate

termination." (Pl.'s Ex. F, Last Chance Agreement~~ I, 4.) Weikel has already admitted to

lying to her supervisors in violation of the Disciplinary Review Process Policy, therefore she has

violated the terms of the Last Chance Agreement.

       For these reasons, we find that Weikel cannot establish a prima facie case for disability

discrimination under the ADA. There is no genuine dispute of material fact that she was

terminated because for her conduct in violation of company policy, not because of her disability.

Weikel lied about her absences and was terminated for such conduct. Accordingly, summary

judgment is granted as to Weikel's disability discrimination claim.

               2.      Weikel Fails to Assert any Reasonable Accommodation that Pyramid
                       Failed to Provide

       Next, Weikel claims that Pyramid failed to provide her with a reasonable

accommodation. as required under the ADA. In order to succeed on such a claim, a plaintiff

must establish that the employer knew about the plaintiffs disability; that the plaintiff requested

an accommodation; that the employer did not make a good faith effort to provide such

accommodation; and that the plaintiff could have been reasonably accommodated but for the

employer's bad faith. See Colwell v. Rite Aide Corp., 602 F.3d 495, 504 (3d Cir. 1010).

       Pyramid moves for summary judgment on this claim because Weikel fails to establish the

first and fourth requirement. Specifically, Weikel failed to request a reasonable accommodation

and Pyramid previously attempted to provide an accommodation to her. (Def. 's Br. in Supp.

Mot. Summ. J. 9.)




                                                  8
       Weikel asserts that, prior to her termination, she requested leave to seek treatment for

alcoholism. (Pl. 's Mem. Law in Opp'n 17.) However, this is wholly inconsistent with her

actions on ~ovember l l and l 4, 20 l 6, when she lied to her supervisors about the reasons for her

absences. While it is commendable that she sought treatment after relapsing, it does not excuse

her prior conduct.

       Furthermore, Pyramid did make a good faith effort to accommodate Weikel. l.Jpon

learning of Weikel's alcoholism in 2014, Pyramid offered her the Last Chance Agreement,

instead of terminating her for showing up to work under the influence. A last chance agreement

is often an accommodation provided by employers. See Mararri, 130 F.3d at l l 83 (citing

Schmidtv. Safeway, Inc., 863 F. Supp. 991 (D. Or. 1994)).

       Finally, it is unclear what accommodation Weikel believes would excuse her lying to her

supervisors, but employers need not provide an accommodation that "would impose a wholly

impractical obligation" on the employer or that depend on an "infinite number of variables" out

of the employer's control. See Gaul v. Lucent Techs, Inc., l 34 F.3d 576 ,582 (3d Cir. l 998).

Clearly, allowing an employee to lie about their whereabouts in order to hide the fact that they

were under the influence of alcohol would be an undue hardship on an employer and does not

qualify as a reasonable accommodation. See 42 U.S.C. § 12112(b)(5)(A); see also Turner v.

Hershey Chocolate U.S., 440 F.3d 604, 614 (3d Cir. 2006) (finding employers are not required to

provide a reasonable accommodation that "would impose an undue hardship on the operation of

the business of the [employer].")

       Accordingly, summary judgment is granted as to Weikel's failure to accommodate claim.




                                                 9
               3.      Weikel was not Subject to Retaliation by Pyramid

        In her final ADA claim, Weikel alleges that Pyramid retaliated against her for requesting

leave to seek treatment for her alcoholism on November 15, 2016. (Pl.'s Mem. Law in Opp'n

18.) In order to state a prima facie claim of relation under the ADA, a plaintiff must show: (l)

that they engaged in a protected employee activity; (2) that an adverse employment action by the

employer was taken either after or contemporaneous with the employee's alleged protected

activity; and (3) that a causal connection between the protected activity and the adverse

employment action.

        This claim fails for the same reasons described in Sections (A)(l) and (A)(2). While

Weikel's termination occurred in close proximity to her implicit request for leave, it is because it

was that same "implicit request" that alerted Pyramid to the fact that she had lied to her

supervisor, Noel. As we noted above, Weikel was terminated because she lied. Although

Weikel argues that the temporal proximity between her implicit request for leave is so close as to

show pretext, we note that her deceitful conduct was within the same time period. It is the

employee's burden to prove that the employer's proffered explanation is false, and that

retaliation was the real reason or the adverse employment action. See Griffin v. Municipality of

Kingston, No. 08-2290, 2011 WL 718696, *5 (M.D. Pa. Feb. 22, 2011). Weikel fails to do so

here.

        Accordingly, for these reasons, we find that summary judgment is appropriate as to

Weikel's ADA retaliation claim. Therefore, Summary judgment is granted as to Count I.

        B.     Weikel's FMLA Claims in Count II Fail

        Next, Weikel brings two claims of F~LA violations in Count II. She asserts that

Pyramid interfered with her F~LA rights by failing to notify her that her two absences were




                                                 IO
FMLA-qualifying and that Pyramid terminated her in retaliation for her F:'.\1LA request. (Compl.

~   43.) We address these claims in that order.

                 1.     Pyramid did not lntelfere with Weikel's FMLA Rights

         To state a claim for interference under the F:'.\1LA, an employee must show that: (I) she

was eligible for FMLA; (2) the employer was subject to the FMLA's requirements; (3) the

employee was entitled to FMLA leave; (4) the employee gave notice to the employer of her

intention to take FMLA leave; and (5) the plaintiff was denied benefits to which she was entitled

under the FMLA. See Ross v Gilhuly, 755 F.3d I85 (3d Cir. 20I4). The plaintiff must also

demonstrate that the denial of benefits resulted in prejudice to the employee. See Lichtensten v

Univ. of Pitt. Med. Ctr., 69I F.3d 294 (3d Cir. 20I2).

         Here, Weikel contends that her FMLA interference claim is valid because she was

eligible for FYILA leave due to her alcoholism, she implicitly invoked her right to leave, and she

was undisputedly terminated before she could commence the leave. (Pl.'s Mem. Law in Opp'n

24.) However, and similarly to our analysis of Weikel's ADA claims, "the FMLA does not

prevent an employer from terminating an employee for poor performance, misconduct, or

insubordinate behavior." Vannoy, 827 F.3d at 305; see also Throneberry v McGehee Desha

Cnty Hosp., 403 FJd 972, 978 (8th Cir. 2005) ("[T]he FMLA's plain language and structure

dictates that, if an employer were authorized to discharge an employee if the employee were not

on FMLA leave, the F:'.\1LA does not shield an employee on FMLA leave from the same, lawful

discharge.").

         Moreover, as with her ADA claims, Weikel's underlying argument to support her FMLA

claim is again that she was terminated because she requested FMLA leave due to her alcoholism,

instead of the fact that she lied to her supervisor about her absences. As we established above,




                                                  II
Pyramid was within its rights to terminate Weikel for lying about the reasons for her absences.

See id. at 979 ("As long as an employer can show a lawful reasons, i.e., a reason unrelated to an

employee's exercise of FMLA rights ... , the employer will be justified to interfere with an

employee's FMLA leave rights.").

       Importantly, because Weikel was terminated because of conduct wholly unrelated to her

FMLA leave, she cannot show that she was unduly prejudiced by being denied the opportunity to

take F.'.\1LA leave. See Lichtenstein, 691 F.Jd at 294; see also Reagan v. Centre Lifelink

Emergency Med. Servs, Inc., 774 F. App'x 82, 85 (Jd Cir. 2019) ("[A]n employer who shows

that it terminated an employee for reasons unrelated to the exercise of her FMLA rights can

defeat a claim of FMLA interference.").

       For these reasons, summary judgment is granted with respect to Weikel's FMLA

interference claim.

               2.      Pyramid did not Retaliate against Weikel for 'Implicitly Requesting'
                       FMLA Leave

       Finally, a claim for retaliation under the FMLA may be brought under either a "pretext

theory," governed by the burden-shifting framework of McDonnell Douglas, where a plaintiff

must first show that they "engaged in protected activity, that the employer took adverse action

against him, and that the adverse action was causally connected to the plaintiffs protected

activity." See Vannoy, 827 F.Jd at 304 (quoting Yashenko v. l!arra's NC Casino Co., LLC, 446

F.Jd 541, 551 (4th Cir. 2006)). If the plaintiff can satisfy this burden, the employer may offer a

non-retaliatory reason for the adverse action. See id. Then, the plaintiff "bears the burden of

establishing that the employer's proffered explanation is pretext for F.'.\1LA retaliation." See id.

       Additionally, "claims based on direct evidence have been assessed under the mixed-

motive framework set forth in Price Waterhouse v. Hopkins, 490 U.S. 228, 276-77 (1989)."



                                                  12
Lichtenstein, 691 F.3d at 302 (citing Conoshenti v. Pub Serv Elec. & Gas Co., 364 F.3d 135,

147 (3d Cir. 2004)). If a plaintiff provides direct evidence, it is the employer's burden "[t]o

convince the trier of fact that it is more likely than not that the decision would have been the

same absent consideration of the illegitimate factor." See Conoshenti, 364 F.3d at 147 (quoting

Price Waterhouse, 490 C.S. at 276-77).

       Weikel's FMLA retaliation claim fails under either theory. Under the burden-shifting

framework, there is no causal connection between Weikel's implicit request for FMLA leave and

her termination. Weikel was terminated for lying about her absences to her supervisor. Her

request for   F~LA   leave, while commendable, cannot save her from her misconduct. See

Vannoy, 827 F.3d at 304-05. Likewise, under a mixed-motive analysis, not only has Weikel

failed to point to any direct evidence that she was terminated for requesting FMLA leave, but it

is abundantly clear that Pyramid would have terminated her employment because she lied to her

supervisor.

       For these reasons, summary judgment is granted as to Weikel's FMLA retaliation claim.

According, summary judgment is granted with respect to Count II.

IV.    CONCLL'SION

       For the reasons stated above, Pyramid's Motion for Summary Judgment is granted with

respect to Weikel's claims of ADA discrimination and retaliation, as well as, FMLA interference

and retaliation. Accordingly, this case is now closed.

       An appropriate Order follows.




                                                 13
